Citation Nr: 0109954	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from August 1940 to 
November 1945, and February 1946 to March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision by the 
St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans' Affairs (VA) which the RO denied 
service connection for the cause of the veteran's death and 
denied DEA eligibility. 


REMAND

The Board notes that the claimant, in her May 18, 2000 VA 
Form 9 requested a personal hearing before a Member of this 
Board sitting at the VA Central Office in Washington, D.C.  
In March 2001, the appellant was advised that she was 
scheduled to appear before a Member of the Board sitting at 
the VA Central Office in Washington, D.C. on June 5, 2001.  

In a March 17, 2001 letter, the appellant stated that she was 
unable to attend the hearing due to medical disabilities and 
could not travel to Washington, D.C. and requested that the 
hearing be rescheduled.  As a result of being unable to 
travel to Washington, D.C. the appellant requested that she 
be provided with a personal hearing before a member of the 
Board to be held at the RO close to her address.  As the 
request for a change in hearing day was received two weeks 
prior to the scheduled date of the hearing and good cause has 
been demonstrated, the request is granted. 38 C.F.R. § 20.704 
(c) (2000). 

The RO should schedule the claimant for a personal hearing 
before a member of the Board to be held at the RO.  A copy of 
the notice to the claimant of the scheduling of the hearing 
should be placed in the record.  After the hearing is 
conducted, the case should be returned to the Board, in 
accordance with appellate procedures.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule the claimant 
for a personal hearing before a member of 
the Board to be held at the RO.  A copy 
of the notice to the claimant of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  

Once the appellant has been afforded the requested hearing, 
or in the event that she withdraws her hearing request or 
fails to report to her hearing, the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Claimant responsibility
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") requires VA 
to make reasonable efforts to assist the 
claimant in obtaining evidence necessary 
to substantiate the claim.  The Act, to 
be codified at § 5103A (a).  However, it 
is ultimately the claimant's 
responsibility to present and support a 
claim for benefits.  The Act, to be 
codified at § 5107(a).  If the claimant 
can obtain or generate evidence in 
support of the claim, she must submit it 
to the RO.  If the claimant knows of 
evidence which the RO could reasonably 
obtain or generate in support of the 
claim, she must notify the RO and request 
assistance in obtaining the evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



